        Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
           v.                           )     Criminal No. 19-369
                                        )
LAFON ELLIS                             )

      DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION FOR
           SERVICE OF MOTION FOR RULE 17 SUBPOENA

                                 INTRODUCTION

      Cybergenetics is a corporation that has developed a piece of software called

TrueAllele. That software purportedly takes DNA data files and analyzes them using

probabilistic genotyping algorithm. Because the person who possessed the gun in this

case was not apprehended at the scene, and because regular DNA testing failed to

connect Mr. Ellis to any of the evidentiary materials in this case, including the gun,

the government intends to rely on TrueAllele in order to prove that Mr. Ellis is guilty

of illegal gun possession.

      However, probabilistic genotyping is a novel, highly criticized, evolving

technology of interpreting complex DNA mixtures. Probabilistic genotyping uses

complex mathematical formulas to examine the statistical likelihood that a particular

person’s DNA is in a given DNA mixture. The results TrueAllele provides are

likelihood ratios of sample matches.

      There are no independent third-party reviews of the system’s internal

variables considered, assumptions made by the software, the submodels and their

associated uncertainties, boundaries, and interrelationships that constitute the
        Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 2 of 18




underlying probability model of TrueAllele. TrueAllele’s validation studies have been

conducted primarily by individuals associated with the company in some way,1

raising questions about the independence of the reviews and the reliability of the

studies in the broader scientific community. There are concerning potential issues

with the use of secretive and uninspected algorithmic programs for complex DNA

mixture analysis. The scientific validity of their methods and reliability of their

implementation as software programs remains unclear and is openly questioned by

some. This problem is compounded by the fact that TrueAllele refuse to publicly

disclose, for rigorous and independent third-party review, their software

implementation method. Therefore, asking judges and juries to rely on their results

with no way of knowing how TrueAllele reached those conclusions is unfair. Without

greater transparency into TrueAllele’s design, construction, and internal operations,

the broader scientific community cannot appropriately weigh the confidence that

should be assigned to TrueAllele’s conclusions.

       In 2014, STRmix, TrueAllele’s main competitor, was found by a judge to have

coding errors, involving certain mixtures of three-person DNA samples, which

created misleading results.2 Significant coding issues were also identified in FST, a

probabilistic genotyping tool that was developed by the Office of the Chief Medical

Examiner in New York City.3 FST is no longer used by the City.


1 S.A. Greenspoon et al., Establishing the Limits of TrueAllele Casework: A Validation Study, 60 J.
FORENSIC SCI. 1263 (2015).
2 David Murray, Queensland authorities confirm ‘miscode’ affects DNA evidence in criminal cases,

Courier-Mail (Mar. 20, 2015), https://perma.cc/8ZMD-F7RF.
3 Lauren Kirchner, Thousands of Criminal Cases in New York Relied on Disputed DNA Testing

Techniques, ProPublica (Sept. 4, 2017), https://perma.cc/DQP6-PSNN.

                                                2
        Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 3 of 18




      On April 10, 2020, undersigned counsel, in accordance with local rules, sent a

12-page discovery letter to the government seeking additional discoverable materials

not previously disclosed. The majority of the information requested concerned

information to test the reliability of TrueAllele. On April 17, 2020, the government

indicated that it did not intend to respond to the letter, but that the government’s file

is open in this case, and counsel is free to come over and review it. The government

added, however, that it thought that it had already sent over everything.

      Having not received the requested TrueAllele documentation, and because

Cybergenetics is a private corporation, not under the government’s control, the

defense properly sought the necessary information via an under seal and ex parte

Rule 17(c) subpoena. See, e.g., United States v. Mills, 2019 WL 76869 (E.D. Michigan,

Jan. 2, 2019) (noting that “permitting the Government to discover all of the

information a defendant has obtained through a Rule 17(c) subpoena or court order

could create an unenviable choice between the defendant preserving his theory of the

defense … or disclosing his whole case to the Government before trial,” the court

ordered defendants to provide copies of documents obtained through Rule 17(c) or

court order when they make their reciprocal Rule 16 discovery available to the

government). Rather than complying with the subpoena, however, Cybergenetics

apparently turned over the under seal and ex parte subpoena to the government, in




                                           3
         Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 4 of 18




direct violation of the wording of this Court’s Order authorizing the subpoena.4 The

government then, in turn, publically disclosed this sealed document by filing it as an

attachment to a publicly filed document. The government now objects to the issuance

of this subpoena duces tecum, and has filed a “Motion for Service of Motion for Rule

17 Subpoena.”

      To the extent that the government’s request for the subpoena motion signals its

intent to challenge the issuance of the subpoena by filing a motion to quash, it is not

clear the government has the requisite standing to do so. See United States v. Raineri,

670 F.2d 702, 712 (7th Cir.) (citing In re Grand Jury, 619 F.2d 1022, 1027 (3rd

Cir.1980)), cert. denied, 459 U.S. 1035, (1982); United States v. Nachamie, 91 F. Supp.

2d 552, 558 (S.D.N.Y. 2000) (“A party generally lacks standing to challenge a

subpoena issued to a third party absent a claim of privilege or a proprietary interest

in the subpoenaed matter.”); Tomison, 969 F. Supp. at 596; see also Ponsford v. United

States, 771 F.2d 1305, 1308 (9th Cir.1985) (identifying proprietary interest as basis

for standing). While the government mentions that trade secrets claims might be

raised during litigation over the subpoena, if those interests are valid, they belong to

Cybergenetics, not the government.

       As set forth below, the request for and granting of the under seal and ex parte

Rule 17(c) subpoena duces tecum is authorized by law. Insofar as the government is

now aware of the nature of the subpoena, undersigned counsel, contemporaneously



4 “IT IS FURTHER ORDERED that the within Order, amended schedule, and subpoena be sealed and

that only an authorized representative of the Federal Public Defender be permitted to view and utilize
the within Order, amended schedule, and subpoena.”

                                                  4
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 5 of 18




with the filing of this response, provided the government with a copy of the motion it

seeks. The government’s motion is therefore moot, and in any event, should be denied.

I.           The pre-trial subpoena duces tecum was properly issued.

      1. Ex Parte applications for pretrial production are proper.

      The text of Rule 17(c) is silent regarding the right to secure ex parte subpoena

duces tecum returnable before trial. That, of course, necessitates resort to decisional

law and other factors. A number of courts have held that a party may make an ex

parte application for a pretrial subpoena duces tecum. See e.g., United States v.

Daniels, 95 F.Supp.2d 1160, 1162-63 (D.Kan.2000); United States v. Tomison, 969

F.Supp. 587, 589-95 (E.D.Cal.1997); United States v. Beckford, 964 F. Supp. 1010,

1029 (E.D. Va. 1997); United States v. Vigil, CR 10-2310 JB, 2013 WL 3270995, at *8-

9 (D.N.M. June 3, 2013) (“Reading into rule 17(c) a restriction that prevents ex

parte proceedings for a subpoena duces tecum under all circumstances raises

constitutional concerns regarding discrimination against indigent defendants.”);

United States. v. Sellers, 275 F.R.D. 620, 625 (D. Nev. 2011); United States v. Stewart,

CRIM.A. 96-583, 1997 WL 103700, at *2 (E.D. Pa. Mar. 4, 1997). Further, as the court

observed in United States v. Reyes:

      There are strong policy reasons in favor of an ex parte procedure. If a
      source of evidence were to be identified before the issuance of a
      subpoena, the source or the integrity of the evidence might be imperiled.
      In addition, a party may have to detail its trial strategy or witness list
      in order to convince a court that the subpoena satisfies
      the Nixon standards of specificity, relevance, and admissibility. If a full
      adversary hearing was required to obtain a subpoena duces tecum, a
      party would be forced to reveal this information to the opposing side, a
      result which would occur even if a court declined to issue the subpoena.
      In this vein, the Court is mindful that it is often defendants who seek a

                                           5
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 6 of 18




      subpoena duces tecum on an ex parte basis in order to avoid disclosing
      their trial strategy to the Government.

Reyes,162 F.R.D. 468-470 (S.D.N.Y. 1995). The court in Beckford shared the Reyes’

court’s reasoning, stating:

      Forcing the indigent defendant to confront the choice between issuing
      no trial subpoenas duces tecum (to preserve his theory of defense and
      thus rely on voluntary production of requested evidence) or disclosing
      his whole case to the Government before trial (to assure production of
      requested evidence) is an unconstitutional limitation on the defendant’s
      right to compulsory process because the indigent’s Sixth Amendment
      right to compulsory process for obtaining witnesses would mean little
      indeed if he were required to provide the Government with undue
      discovery in order to fulfill it.

Beckford, 964 F. Supp, at 1019 (citation, quotation marks, and alterations omitted).


      Here, this Court need not rule on the appropriateness of the ex parte subpoena

request because, as mentioned, undersigned counsel voluntarily provided the

requested document to the government.

      2. Rule 17(c) allows Mr. Ellis to obtain information needed from
         sources other than the government, including third-parties.

      To the extent that the government is arguing that Rule 16 is the proper vehicle

for discovery, the government is correct that Rule 16 sets forth the defendant's right

to discovery from the government. But, Rule 16 says nothing of the defendant's right

to discovery from other sources, and thus the argument that Rule 17(c) should not be

used as an alternative means of seeking discovery from the government does not affect

the propriety of seeking Rule 17(c) subpoenas directed to non-parties. As one court

noted, “[t]he notion that because Rule 16 provides for discovery, Rule 17(c) has no role

in the discovery of documents can, of course, only apply to documents in the

                                           6
          Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 7 of 18




government's hands; accordingly, Rule 17(c) may well be a proper device for

discovering documents in the hands of third parties.” Tomison, 969 F. Supp. at 593

n. 14; see United States v. King, 194 F.R.D. 569, 573 n.3 (E.D. Va. 2000) (noting that

problem addressed in Bowman Dairy of potentially allowing Rule 17(c) to be used as

discovery alternative to Rule 16 is not present where Rule 17(c) subpoena is issued

by defendant to third-party). A rule other than Rule 16 serves as the vehicle to get

evidence from third-parties. “If this were not the case, the government could prevent

defendants from obtaining material by choosing not to obtain it for itself. This

perverse result cannot be intended by the Federal Rules of Criminal Procedure.”

United States. v. Tucker, 249 F.R.D. 58, 65 (S.D.N.Y. 2008), as amended (Feb. 20,

2008).

         3. The materials Mr. Ellis sought are relevant to the determination of
            whether TrueAllele results are admissible under the Federal Rules
            of Evidence.

         A defendant’s right to subpoena documents to be produced is guaranteed by

the compulsory process clause of the Sixth Amendment. U.S. Const. amend. VI, cl.3.

As one court stated, “Rule 17(c) reflects the command of the Sixth Amendment that

the full power and processes of the courts are available to defendants in criminal

cases to help them defend against the charges brought by the Government.” Beckford,

964 F. Supp. at 1016. The right is codified and the procedures by which the subpoena

may be obtained are set forth in Federal Rule of Criminal Procedure 17. Rule 17(c)

provides for the issuance of subpoenas duces tecum:

         A subpoena may also command the person to whom it is directed to
         produce the books, papers, documents or other objects designated

                                          7
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 8 of 18




      therein. The court on motion made promptly may quash or modify the
      subpoena if compliance would be unreasonable or oppressive. The court
      may direct that books, papers, documents or objects designated in the
      subpoena be produced before the court at a time prior to the trial or prior
      to the time when they are to be offered in evidence and may upon their
      production permit the books, papers, documents or objects or portions
      thereof to be inspected by the parties and their attorneys.

Fed. R. Crim. P. 17(c).

      Thus, Rule 17(c) authorizes a party to subpoena the production of documents

or other physical evidence within the custody and control of the individuals who must

respond to the subpoena. The rule confers discretionary power to the courts to direct

time of production, and also whether pre-trial “inspect[ion] by the parties and their

attorneys” of the subpoenaed documents is warranted. Id. The rule also provides an

opportunity for the holder of the subpoenaed documents to challenge a subpoena

duces tecum by a motion to “quash or modify the subpoena if compliance would be

unreasonable or oppressive.” Id.

      There are only two Supreme Court cases that have addressed Rule 17(c). First,

Bowman Dairy, 341 U.S. 214 (1951), in which the defense subpoenaed the

government, and United States v. Nixon, 418 U.S. 683 (1974), in which the Watergate

Special Prosecutor subpoenaed the President. Neither case addressed a subpoena

duces tecum to a third-party.

      In Bowman Dairy, the defendants were indicted for violating the Sherman Act.

Prior to trial, the defendants moved (1) pursuant to Rule 16 for disclosure of all

documents obtained from the defendants themselves or from anyone else pursuant to

seizure or process, and (2) pursuant to Rule 17(c) for an order directing the



                                          8
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 9 of 18




government to produce all materials—other than materials protected by attorney-

client privilege or work product—that had been provided to the government by any

other means. In connection with the second motion, defendants also served a

subpoena duces tecum on the government, seeking the same documents referred to in

that motion. Bowman Dairy Co., 341 U.S. at 216–17. The government opposed the

second motion and moved to quash the subpoena on the ground that it would require

disclosure of material that had been “furnished [to] the government by voluntary and

confidential informants.” Bowman Dairy Co., 341 U.S. at 218.

      The Court held it was permissible for a criminal defendant to issue a Rule 17(c)

subpoena to the government, but that because Rule 16 obligates the government to

disclose certain material to the defendant, the defendant’s Rule 17(c) subpoena could

not exceed the scope of Rule 16. See Bowman Dairy Co., 341 U.S. at 220. The Court

determined “Rule 17(c) was not intended to provide an additional means of discovery.”

Bowman Dairy Co., 341 U.S. at 220. Instead, the Court explained that it provides a

method “to expedite the trial by providing a time and place before trial for the

inspection of subpoenaed materials.” Id. Further, the subpoenas could be used only

to discover material that could be considered “evidentiary.” Bowman Dairy Co., 341

U.S. at 219-20.

      The Court suggested that Rule 17(c) could be used to gain access to Rule 16

materials that “are not put in evidence by the Government.” Bowman Dairy Co., 341

U.S. at 219. “[T]he defendant may subpoena them under Rule 17(c) and use them

himself. It would be strange indeed if the defendant discovered some evidence by the



                                          9
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 10 of 18




use of Rule 16 which the Government was not going to introduce and yet could not

require its production under Rule 17.” Id.

      The Court also suggested that Rule 17(c) operated separately from Rule 16:

      There may be documents and other materials in the possession of the
      Government not subject to Rule 16. No good reason appears to us why
      they may not be reached by subpoena under Rule 17(c) as long as they
      are evidentiary. That is not to say that the materials thus subpoenaed
      must actually be used in evidence. It is only required that a good-faith
      effort be made to obtain evidence.

Bowman Dairy Co., 341 U.S. at 219–20.

      Thus, Rule 17 operates independently from Rule 16, giving the defendant the

right to obtain any “evidentiary” material. The breadth of the rule depends on what

“evidentiary” means, and the Court was quick to make clear that it was to be narrowly

construed:

      It was not intended by Rule 16 to give a limited right to discovery, and
      then by Rule 17 to give a right of discovery in the broadest terms . . . .
      Rule 17(c) was not intended to provide an additional means of discovery.
      Its chief innovation was to expedite the trial by providing a time and
      place before trial for the inspection of subpoenaed materials . . . . In
      short, any document or other materials, admissible as evidence,
      obtained by the Government by solicitation or voluntarily from third
      persons is subject to subpoena.

Bowman Dairy Co., 341 U.S. at 220–21 (citation omitted).

      Twenty-three years after Bowman Dairy came United States v. Nixon, 418 U.S.

683 (1974). There, upon a motion by the Special Prosecutor, the district court issued

a subpoena pursuant to Rule 17(c) to the President, calling for the pretrial production

of tape recordings, memoranda and transcripts relating to certain “precisely

identified meetings between the President and others.” Nixon, 418 U.S. at 688. The



                                          10
          Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 11 of 18




President moved to quash the subpoena on three grounds, including that the Special

Prosecutor had “failed to satisfy the requirements of” Rule 17(c). Nixon, 418 U.S. at

689. The motion was denied by the district court, and the case went immediately to

the Supreme Court, which affirmed the district court's decision.5 The decision

produced the four-factor Nixon Test:

           [I]n order to require production prior to trial, the moving party must
           show: (1) that the documents are evidentiary and relevant; (2) that
           they are not otherwise procurable reasonably in advance of trial by
           exercise of due diligence; (3) that the party cannot properly prepare
           for trial without such production and inspection in advance of trial
           and that the failure to obtain such inspection may tend unreasonably
           to delay the trial; and (4) that the application is made in good faith
           and is not intended as a general “fishing expedition.”

Nixon, 418 U.S. at 699-700. According to the Court, the party seeking to secure

pre-trial document production under Rule 17(c) must show that the requested

information is “relevant, admissible and specific.” Nixon, 418 U.S. at 700.

         The Nixon Court expressly left open one question of potentially great

significance. In setting forth the first factor in the Nixon test—“that the documents

are evidentiary and relevant”—the Court noted, but did not resolve, the question

whether the evidentiary requirement applies when the subpoena is issued to a non-

party. See Nixon, 418 U.S. at 699 n.12. The Court said, in relevant part:

           The Special Prosecutor suggests that the evidentiary requirement of
           Bowman Dairy Co. and Iozia does not apply in its full vigor when the
           subpoena duces tecum is issued to third parties rather than to the
           government prosecutors. We need not decide whether a lower
           standard exists because we are satisfied that the relevance and
           evidentiary nature of the subpoenaed tapes were sufficiently shown


5   President Nixon resigned approximately two weeks later.

                                                 11
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 12 of 18




        as a preliminary matter to warrant the District Court's refusal to
        quash the subpoena.

Id. (internal citations omitted).

      That the Bowman/Nixon standard applies to subpoenas issued by a defendant

to the government does not mean that the same standard must apply to subpoenas

issued by a defendant to non-parties. Since Nixon, courts have held or suggested that

the limitation does not apply when the subpoena is issued on behalf of a defendant

upon a non-party. See United States v. Nachamie, 91 F. Supp. 2d 552 (S.D. N.Y. 2000);

Tomison, 969 F. Supp. at 593; United States v. Stein, 488 F. Supp. 2d 350, 99 (S.D.

N.Y. 2007); Tucker, 249 F.R.D. at 58. Bowman Dairy and Nixon neither covered nor

considered the broad range of situations in which Rule 17(c) issues arise, including

the one here, and the evidentiary standard that they impose should not apply to

defendants’ subpoenas on non-parties.

      In Nachamie, the court discussed whether the Nixon standard should be used

for subpoenas directed at third parties, stating:

        That high standard, of course, made sense in the context of a
        Government subpoena, especially one seeking evidence from the
        President . . . A real question remains as to whether it makes sense
        to require a defendant’s use of Rule 17(c) to obtain material from a
        non-party to meet this same standard. Unlike the government, the
        defendant has not had an earlier opportunity to obtain material by
        means of a grand jury subpoena. Because the rule states only that a
        court may quash a subpoena “if compliance would be unreasonable or
        oppressive,” the judicial gloss that the material sought must be
        evidentiary—defined as relevant, admissible and specific—may be
        inappropriate in the context of a defense subpoena of documents from
        third parties.

Nachamie, 91 F. Supp. at 562–63,



                                          12
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 13 of 18




      Nachamie relied on Tomison, which involved a challenge to a defendant's Rule

17(c) subpoena to a third party. Observing that “[a] criminal defendant has both a

constitutional right to obtain evidence which bears upon the determination of either

guilt or punishment, and a Sixth Amendment right to [compulsory] process,” the court

in Tomison explained that “Rule 17(c) implements both the right to obtain the

evidence and to require its production,” Tomison, 969 F. Supp. at 593 (citations

omitted). Further, the court noted that in cases where the materials sought were “too

massive for the defendant to adequately review unless obtained prior to trial, pre-

trial production through Rule 17(c) is necessary to preserve the defendant’s

constitutional right to obtain and effectively use such evidence at trial.” Tomison, 969

F. Supp. at 593 (citations omitted).

      Here, the documents and data sought from Cybergenetics are relevant,

admissible and specific. The documents and data sought are relevant to the reliability

of the TrueAllele’s results and deal specifically with forensic bioinformatics with a

focus on DNA mixture interpretation, statistical weightings of evidence, probabilistic

genotyping, and software development. According to experts in the field, it is not

possible to assess or confront TrueAllele’s conclusions without a particularized

understanding of the analysis it performs. In order to gain a particularized

understanding, a request was made to the subpoena directs Cybergenetics to provide

technical information relevant to the scrutiny of and reliability of TrueAllele.

Software quality is best evaluated against objective descriptions with testable

pass/fail criteria for measuring compliance with those descriptions. Various methods



                                          13
        Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 14 of 18




are used by software developers to ensure and evaluate this compliance, and industry

and organizational standards documents set forth frameworks for the tasks that

should be undertaken during software conceptualization, construction, maintenance,

and use. In 2016, the International Society for Forensic Genetics (ISFG) recognized

that industry standards such as the Institute of Electrical and Electronics Engineers

(IEEE) Standard 1012-2012, Standard for System and Software Verification and

Validation,6 “can be simplified and extrapolated to forensic genetics.” Neither ISFG

nor leading American authorities on forensic DNA mixture interpretation have

accomplished such a simplification or extrapolation, so we are left with the principles

described in standards such as IEEE Std 1012-2012, which are general to all software

products.

       IEEE Std 1012-2012 describes several concepts, including “integrity levels” of

software systems, which influences the depth and breadth of software verification

and validation efforts based on assessments of (1) a software system’s propensity for

bugs, defects, or errors, and (2) the social and financial consequences of these possible

errors. Both of these assessments can and should be rooted in objective assessments

of a software system’s verification and validation (V&V) efforts. The materials

covered by the subpoena were requested due to their relevance to these efforts, both

as general software system verification and validation tasks, as well as tasks specific




6  IEEE has more than 400,000 members internationally and over 1,200 active standards.
https://www.ieee.org/about/today/at-a-glance.html. Its current organizational structure and mission
date back to 1963, and its parent organizations were founded over 130 years ago and have adapted to
advances     in   electrical   engineering,   radio,    electronics,  computing,    and    software.
https://www.ieee.org/about/ieee-history.html.

                                                14
          Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 15 of 18




to the validation of probabilistic genotyping software systems. Many of the requested

materials are referenced repeatedly in IEEE Std 1012-2012’s 26-page rubric, “Table

1c-V&V tasks, inputs, and outputs” describing the appropriate tasks to be

undertaken for software V&V efforts in accordance with that system’s integrity level.

          Additionally, the materials specific to PGS validation are described by the

extant guidance documents published by organizations such as ISFG or the Scientific

Working Group on DNA Analysis Methods (SWGDAM). These materials can be used

to evaluate validation of PGS from a criminal forensic laboratory perspective.

          The requested case-specific materials are necessary to review and reanalyze

what was done in Mr. Ellis’s case. There is no transparency around how TrueAllele

does what it purports to do, and the defense is entitled to investigate whether it

actually does what it is designed to do. Professor Erin Murphy of N.Y.U. School of

Law7—a nationally recognized expert in forensic DNA typing whose work has been

cited multiple times by the Supreme Court—has argued that obtaining the code itself

is crucial in order to fully evaluate TrueAllele. She writes, “Just as courts would not

accept opinions from witnesses not shown to have qualifications as an expert, so, too,

should courts not accept opinions from digital ‘experts’ without probing the

‘qualifications’ of the technology.”8




7 Faculty Biography available at,

https://its.law.nyu.edu/facultyprofiles/index.cfm?fuseaction=profile.biography&personid=31567
8   Erin Murphy, Inside The Cell: The Dark Side Of Forensic DNA 299 (2015).


                                                 15
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 16 of 18




II.          Even under the Nixon standard, the pre-trial subpoena duces
             tecum was properly issued.

      1. Evidentiary and relevant.

      Here, the Court should look to Federal Rule of Evidence (FRE) 102 and 702.

FRE 102 states: “These rules should be construed so as to administer every

proceeding fairly, eliminate unjustifiable expense and delay, and promote the

development of evidence law, to the end of ascertaining the truth and securing a just

determination.” FRE 702 requires a showing that before an expert’s testimony is

deemed admissible it must be “based on sufficient facts or data,” the “product of

reliable principles and methods,” and the expert must have “reliably applied the

principles and methods to the facts of the case.” As stated above, the material is

relevant and evidentiary because it has a tendency to make a fact more or less

probable than it would be without the evidence, and its consequence to determine the

validity of and admissibility of TrueAllele. This Court plays a “gatekeeping” role when

it comes to expert testimony, “ensur[ing] that any and all scientific testimony or

evidence admitted is not only relevant, but reliable.” Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993). Expert testimony is inadmissible

unless it is the “product of reliable principles and methods.” Fed. R. Evid. 702(c). Put

differently, an ostensibly scientific method like TrueAllele’s algorithm for generating

LRs is inadmissible unless it is foundationally valid. Daubert, 509 U.S. at 593. And

the validity can only be scrutinized if the defense has access to the materials sought

in the subpoena.




                                          16
       Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 17 of 18




      2. That they are not otherwise procurable reasonably in advance of
         trial by exercise of due diligence

      As outlined above, the defense requested these documents and data from the

government prior requesting the materials via subpoena. The government stated that

it has turned everything over and refuses to produce other materials that remain

outstanding.

      3. That the party cannot properly prepare for trial without such
         production and inspection in advance of trial and that the failure
         to obtain such inspection may tend unreasonably to delay the trial

      As stated above, the request seeks specific information needed to examine and

assess the accuracy of the TrueAllele results and the methods by which the software

analyzes DNA samples/produces a likelihood ratio. If voluminous scientific

information needed for expert analysis is not produced prior to trial, delay would be

inevitable.

      4. That the application is made in good faith and is not intended as a
         general “fishing expedition.”

      Again, the documents and data requested are specifically tailored to what

experts in the field need to assess the reliability and accuracy of TrueAllele and

therefore are material to the preparation of the defense. As such, the request was

made in good faith.

                                  CONCLUSION

      For all the reasons set forth above, Mr. Ellis asks this Court to deny the

government’s request to unseal the subpoena as the issue is moot, and order

Cybergenetics to respond to the Rule 17 subpoena by a date certain.



                                         17
Case 2:19-cr-00369-DWA Document 45 Filed 05/26/20 Page 18 of 18




                                   Respectfully Submitted,

                                   /s/ Khasha Attaran
                                   Khasha Attaran
                                   Assistant Federal Public Defender




                              18
